NOT DESIGNATED FOR PUBLICATION

                                           No. 123,184

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                    MICHAEL L. TRIMMELL,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Sedgwick District Court; DAVID L. DAHL, judge. Opinion filed June 4, 2021.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before GREEN, P.J., SCHROEDER, J., and WALKER, S.J.


       PER CURIAM: Michael L. Trimmell appeals the district court's decision to deny his
request to modify his prison sentence. He asserts the district court erred when it denied
his request for relief.


       We granted Trimmell's motion for summary disposition under Supreme Court
Rule 7.041A (2021 Kan. S. Ct. R. 48). The State responded and agreed that summary
disposition was appropriate under the facts of the case. After reviewing the record on
appeal and finding no error, we affirm the district court's decision.




                                                 1
                             FACTUAL AND PROCEDURAL HISTORY

          In November 2017, Trimmell pled guilty to three counts of aggravated battery,
each a severity level 7 person felony. The following month, the district court sentenced
Trimmell to 24 months' probation with an underlying 52-month prison sentence.


          In August 2019, Trimmell admitted to violating his probation, and the district
court revoked his probation and ordered him to serve his underlying sentence. Trimmell
did not appeal the district court's decision revoking probation and remanding him to
prison.


          In June 2020, Trimmell filed a pro se motion to modify his sentence due to
extenuating circumstances. Trimmell alleged that he had been attacked while in prison
and felt it was not safe for him to remain there. The district court subsequently denied
Trimmell's motion, finding that it did not have jurisdiction to modify Trimmell's
sentence.


          Trimmell filed a timely notice of appeal from the denial of his motion.


                                           ANALYSIS

          On appeal, Trimmell argues the district court erred when it denied his request to
modify his sentence.


          Whether jurisdiction exists is a question of law over which this court's scope of
review is unlimited. State v. Smith, 304 Kan. 916, 919, 377 P.3d 414 (2016). "A
sentencing court loses jurisdiction to modify a sentence except to correct arithmetic or
clerical errors after a legal sentence has been pronounced from the bench." State v.
Johnson, 309 Kan. 992, 996, 441 P.3d 1036 (2019); see K.S.A. 2020 Supp. 21-6820(i).



                                                2
       Here, Trimmell asked the district court to mitigate his sentence. However, the
district court correctly concluded it did not have jurisdiction to modify Trimmell's
sentence and denied his motion because granting an early release from prison does not
constitute an arithmetic or clerical error. Trimmell does not point to any error of law by
the district court, nor does he argue his sentence is illegal. Instead, he maintains that the
district court erred because of the violence he experienced in prison. But our statutes and
caselaw make clear that the district court did not have jurisdiction to grant Trimmell
relief. Accordingly, based on the record before us, we conclude the district court did not
err when it denied Trimmell's motion to modify his sentence.


       Affirmed.




                                               3